Case 6:19-cv-00236-ADA Document 65-1 Filed 02/03/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

 

WACO DIVISION
SOLAS OLED LTD., an Irish corporation, CASE NO. 6:19-CV-00236-ADA
Plaintiff,
JURY TRIAL DEMANDED

Vv.

LG DISPLAY CO., LTD., a Korean
corporation; LG ELECTRONICS, INC., a
Korean corporation; and SONY
CORPORATION, a Japanese corporation,

 

 

 

 

 

 

Defendants.
EXHIBIT A
UNDERTAKING REGARDING
PROTECTIVE ORDER
I, , declare that:
My address is
My current employer is
My current occupation is
2. I have received a copy of the Protective Order in this Action. I have carefully read and

understand the provisions of the Protective Order.
I will comply with all of the provisions of the Protective Order. I will hold in confidence,
will not disclose to anyone not qualified under the Protective Order, and will use only for

purposes of this Action any information designated as “CONFIDENTIAL,”

-19-
Signature

Date

Case 6:19-cv-00236-ADA Document 65-1 Filed 02/03/20 Page 2 of 2

“RESTRICTED — ATTORNEYS' EYES ONLY,” or “RESTRICTED — LIMITED
ACCESS MATERIAL)” that is disclosed to me.

Promptly upon termination of this Action, I will return all documents and things
designated as “CONFIDENTIAL,” RESTRICTED -ATTORNEYS' EYES ONLY,” or
“RESTRICTED — LIMITED ACCESS MATERIAL” that came into my possession, and
all documents and things that I have prepared relating thereto, to the outside counsel for
the Party by whom I am employed.

I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

Protective Order in this Action.

I declare under penalty of perjury that the foregoing is true and correct.

 

—20-
